                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR18-0055-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    IBRAHIM MOHAMMED ABDALA,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Defendant was sentenced by this Court
18   on October 16, 2018. (Dkt. No. 40.) The issue of restitution is yet to be determined and the
19   matter is hereby REFERRED to the Honorable Mary Alice Theiler. The Clerk is DIRECTED to
20   provide a copy of this order to Judge Theiler.
21          DATED this 17th day of October 2018.
22                                                          William M. McCool
                                                            Clerk of Court
23

24                                                          s/Tomas Hernandez
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     CR18-0055-JCC
     PAGE - 1
